PER CURIAM.
We grant appointed appellate counsel’s motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our review of the record reveals no issues of arguable merit. However, the record does not contain a written order revoking probation and specifying the conditions which appellant violated. Therefore, we affirm the revocation of probation and sentence, but remand for entry of a written order revoking probation and specifying the conditions which appellant violated. See Jones v. State, 12 So.3d 320, 321 (Fla. 4th DCA 2009); Smith v. State, 6 So.3d 116, 117 (Fla. 4th DCA 2009).

Affirmed and remanded.

POLEN, STEVENSON and TAYLOR, JJ., concur.